Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 4, 2015

                                     No. 04-15-00121-CV

                     INTEREST OF A.T., A.T., X.T., M.T., AND F.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02073
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        We order David Zarate to file by June 15, 2015, the supplemental reporter’s record
requested by the Department. That record consists of the hearings conducted in this case on June
12, 2014, October 9, 2014, January 20, 2015, and February 5, 2015.

       We grant appellee’s motion for extension of time to file its brief in response to the
appellants’ briefs and order the Department’s brief due June 25, 2015.

       The court reporter and the Department are advised that no extensions of time will be
granted absent a showing of extraordinary circumstances.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court